Citation Nr: 1804621	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type II, and/or service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active military duty in the U.S. Army from September 1968 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was before the Board in October 2015 when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

The October 2015 remand also addressed a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In this regard, the November 2012 rating decision also denied service connection for PTSD and depression.  A September 2013 rating decision continued the previous denial of service connection for PTSD.  In October 2015, the Board remanded the issue of entitlement to service connection for a psychiatric disability, to include PTSD, but not depression, and noted that the Veteran had never expressed disagreement with the denial of service connection for depression.  While the case was on remand, a December 2015 VA examiner opined that it is at least as likely as not that the Veteran's unspecified trauma/stressor related disorder with alcohol and cannabis use disorder were a result of his military service.  In a February 2017 rating decision, the AOJ granted service connection for unspecified trauma/stressor related disorder with alcohol and cannabis use disorder and assigned a 30 percent disability rating effective May 5, 2011, the date of the claim for service connection for depression which predated the claim for PTSD.  The AOJ noted that the grant of service connection satisfied the appeal in full.  See February 2017 rating decision.  The AOJ did not issue a supplemental statement of the case with respect to the PTSD claim or re-certify the issue to the Board.  Neither the Veteran, nor his representative, objected to the AOJ's determination that the claim for service connection of an acquired psychiatric disorder was satisfied in full.  The Board finds that because the AOJ granted service connection for all of the Veteran's mental health symptoms, the claim as it concerns PTSD is satisfied in full and that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran maintains that his hypertension is secondary to his service-connected diabetes mellitus or his service-connected psychiatric disability.  See December 2013 notice of disagreement and April 2014 VA Form 9.  Although VA medical opinions were obtained in 2012 and 2017, the examination reports are inadequate for adjudication purposes.  Specifically, the 2012 VA examiner reviewed the claims file and stated that hypertension was less likely than not proximately due to or the result of service-connected diabetes mellitus.  The 2017 VA examiner reviewed the claims file and stated that the percentage of hypertension solely related to service-connected psychiatric disability versus other factors was unknown without resorting to mere speculation.  The language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Moreover, while a speculative opinion is not per se inadequate, the examiner must provide a basis for that determination, or that the reasons for the speculative opinion must be "otherwise apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

In addition, the examiners stated that hypertension was diagnosed in 2008; however, VA treatment records dated as early as 1998 note findings of hypertension.  The examiners also stated that the evidence of record showed multiple factors present, including ethnicity, family history, drug abuse, age, diet, weight, and stress.  No citation to any specific medical evidence was included.  The medical opinion lacks reasons and bases linking the disability to factors other than service-connected disability.  Therefore, remand for another VA medical opinion is necessary.
Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate VA examiner who must review the claims file (to include this remand) and provide an addendum opinion as to:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, including its treatment, caused the Veteran's hypertension or aggravated the hypertension; and

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected psychiatric disability, including its treatment, caused the Veteran's hypertension or aggravated the hypertension. 

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the service connection claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

